PER CURIAM.
Appellant, Mary Gaudette, appeals the trial court’s final judgment of dissolution of marriage. We affirm in all respects, except we reverse the trial court’s finding that “there was no evidence presented as to the cost of the Wife’s health insurance and if that cost would be affordable to the Husband with his limited income.” We are compelled to do so because there is evidence in the former husband’s financial affidavit that the monthly cost of appellant’s insurance was $195.00. Therefore, we direct the trial court to reconsider its findings in light of this record evidence.

Affirmed in part, Reversed in part, and Remanded.

STEVENSON, CIKLIN, JJ., and MORGAN, DAVID C., Associate Judge, concur.